Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 22, 2015

                                           No. 04-15-00802-CR

                                         IN RE Sam TERRELL

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On December 17, 2015, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on December 22, 2015.



                                                           _________________________________
                                                           Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2015.



                                                           ___________________________________
                                                           Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause Nos. 91CR1663, 91CR1664, 91CR1665, 91CR2304, 91CR3408, 91CR4504,
each styled The State of Texas v. Sam Terrell, from the 227th Judicial District Court, Bexar County, Texas, the
Honorable Kevin M. O'Connell presiding.